DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 April 2022 has been entered.

Response to Amendment
The amendment filed 18 April 2022 has been accepted and considered in this office action.  Claims 1, 2, 6, 8, 9, 13-15, and 19 has been amended.

Response to Arguments
Applicant’s arguments, see Remarks, filed 18 April 2022, with respect to the claims have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance: 

Consider claim 1, Sun teaches a data processing system (abstract) comprising: 
the data processing system to perform functions of: 
accessing a dataset containing unlabeled training data collected from an application, the unlabeled training data including at least one of an unordered set of words or data that is partially masked (section 4.1 training corpus data, section 3.2,1-3.2.3 masking training corpus data to train the machine learning model); and 
applying an unsupervised training process to the dataset to generate a plurality of pretrained embeddings (section 3.2, training model based on corpus to generate embedding, section 1, unsupervised learning); 
wherein the pretrained embedding is configured to be used to train a text-to-content suggestion ML model utilized by the application (Section 4.6, figure 5, using trained model to infer masked text).
	Sun does not specifically teach
a processor; and 
a memory in communication with the processor, the memory comprising executable instructions that, when executed by the processor perform the steps.
In the same field of natural language processing using neural networks, Song teaches 
a processor (0063, processors); and 
a memory in communication with the processor, the memory comprising executable instructions that, when executed by the processor perform the steps (0063 memory and computer readable media with software).
Therefore it would have been obvious to one or ordinary sill in the art at the time of effective filing to use a memory and processor as taught by Song in the in the system of Sun in order to use well known and ubiquitously available off the shelf computer components to perform natural language processing with neural networks.
	However the prior art of record does not teach or fairly suggest the limitations of “accessing a dataset containing unlabeled training data collected from users' use of an application that offers text-to-content suggestions by suggesting content in response to text queries,… 
utilizing the plurality of pretrained embeddings generated by the unsupervised training process in  a supervised training process that uses  a labeled dataset to train a text-to-content suggestion machine-learning (ML) model utilized by the application, the labeled dataset being smaller than the dataset containing unlabeled data;” when combined with each and every other limitation of the claim.  Therefore claim 1 is allowable.

Claim 8 and 14 contain similar limitations as claim 1 and therefore are allowable as well.

Claims 2-7, 9-13, and 15-20 depend on and further limit claims 1, 8 and 14 and therefore are allowable as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451. The examiner can normally be reached 6:30am-5pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS GODBOLD
Examiner
Art Unit 2655



/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2655